John S. Lockman, J.
In this summary proceeding for nonpayment of rent the defense is section 143-b of the Social Services Law which provides:
*964“ 5. (a) It shall be a valid defense in any action or summary proceeding against a welfare recipient for non-payment of rent to show existing violations in the building wherein such welfare recipient resides which relate to conditions which are dangerr ous, hazardous or detrimental to life or health as the basis for non-payment.
“(b) In any such action or proceeding the plaintiff or landlord shall not be entitled to an order or judgment awarding him possession of the premises or providing for removal of the tenant, or to a money judgment against the tenant, on the basis of non-payment of rent for any period during which there was outstanding any violation of law relating to dangerous or hazardous conditions or conditions detrimental to life or health. For the purposes of this paragraph such violation of law shall be deemed to have been removed and no longer outstanding upon the date when the condition constituting a violation was actually corrected, such date to be determined by the court upon satisfactory proof submitted by the plaintiff or landlord.
“ (c) The defenses provided herein in relation to an action or proceeding against a welfare recipient for non-payment of rent shall apply only with respect to violations reported to the appropriate public welfare department by the appropriate department or agency having jurisdiction over violations.”
Since the action is for rent accruing before the alleged violation was reported by the appropriate agency to the Welfare Department, this question is presented: When does this defense become operative — at the time the violation occurs or at the time the violation is reported by the appropriate agency to the Welfare Department?
Eesearch having produced no precedents, this court believes the condition set forth in paragraph (c) of subdivision 5 of section 143-b above, is a condition precedent which must be complied with before the defense is operative. Final judgment for the landlord in the sum of $375.